lee, elmer edward v. state                                          








                                        NO. 12-08-00053-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
RAY
CHARLES MILLER,   §          APPEAL FROM THE 241ST
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
intoxication manslaughter, and sentence was imposed on September 12, 2007.
            An appeal in a criminal case is perfected when notice of
appeal is filed within thirty days after the day sentence is imposed or
suspended in open court unless a motion for new trial is timely filed.  Tex.
R. App. P. 26.2(a)(1).  Where a
timely motion for new trial has been filed, notice of appeal shall be filed
within ninety days after the sentence is imposed or suspended in open
court.  Tex.
R. App. P. 26.2(a)(2).  Appellant
did not file a motion for new trial. 
Therefore, his notice of appeal was due to have been filed on or before
October 12, 2007.  However, Appellant did
not file his notice of appeal until February 4, 2008 and did not file a motion
for extension of time to file his notice of appeal as permitted by Texas Rule
of Appellate Procedure 26.3.




            On February 6, 2008, this court notified Appellant,
pursuant to Rules 26.2 and 37.2, that the clerk’s record did not show the
jurisdiction of this court, and it gave him until February 18, 2008 to correct
the defect.  In response, Appellant filed
a motion for extension of time to file a pro se motion for appointed counsel,
in which he stated that he filed a notice of appeal on October 9, 2007.  However, the trial court clerk has no record
of this notice of appeal, and Appellant did not furnish this court a file
marked copy of the October 9, 2007 notice of appeal.  Therefore, we must conclude that we are
without jurisdiction of this appeal.
            Because this court has no authority to allow the late
filing of a notice of appeal except as provided by Rule 26.3, the appeal must
be dismissed.  See Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
Accordingly, Appellant’s motion for extension of time to file his pro se
motion for appointed counsel is overruled, and the appeal is dismissed
for want of jurisdiction.
Opinion
delivered February 20, 2008.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)